 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHRIS WALTERS,                                    No. 2:19-cv-0238-KJN
12                       Plaintiff,
13           v.                                         ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15

16                       Defendant.
17

18          Plaintiff, proceeding without counsel, commenced this social security action on February

19   7, 2019. (ECF No. 1.) On February 27, 2019, the court directed service of process on the

20   Commissioner, and the docket reflects that plaintiff has apparently submitted the service of

21   process documents to the U.S. Marshal. (ECF Nos. 5, 10.)

22          Also pending before the court are miscellaneous motions filed by plaintiff, which the

23   court resolves as outlined below.

24          On February 28, 2019, plaintiff filed a “motion to defer and offset to 3rd party UN

25   Security Council.” (ECF No. 8.) Plaintiff appears to request that the UN Security Counsel be

26   permitted to place the United States in temporary protective custody to restore the rule of law and

27   correct various misdeeds purportedly committed by the United States. Because the court has no

28   jurisdiction to grant such relief, plaintiff’s motion is DENIED.
                                                       1
 1          On March 7, 2019, plaintiff also filed a motion to amend his original complaint and a

 2   motion for a temporary injunction. (ECF No. 12.)

 3          As for plaintiff’s motion to amend, Federal Rule of Civil Procedure 15(a)(1) allows

 4   plaintiff to amend his pleading once as a matter of course within 21 days after serving it, without

 5   a court order. Fed. R. Civ. P. 15(a)(1)(A). Because the original complaint was never served (it

 6   appears that plaintiff submitted the amended complaint for service to the United States Marshal),

 7   the filing of a first amended complaint did not require a court order, and is now deemed the

 8   operative complaint. As such, plaintiff’s motion to amend is DENIED as moot.

 9          As for plaintiff’s motion for a temporary injunction, it appears to request an order

10   preventing a third party, The Salvation Army Hope Center located in Lodi, California, from

11   removing plaintiff from that facility. Plaintiff indicates that finding another acceptable shelter

12   may involve moving 1000 miles away, which implicates his ability to attend to court proceedings.

13   Although the court is not unsympathetic to plaintiff’s concerns, the court lacks jurisdiction to

14   grant injunctive relief against a non-party to this action under the circumstances presented here.1

15   Accordingly, plaintiff’s motion for a temporary injunction is DENIED.

16          IT IS SO ORDERED. This order resolves ECF Nos. 8 and 12.

17   Dated: March 11, 2019

18

19

20
21

22

23

24

25

26
     1
27     Plaintiff is also advised that most social security actions are resolved on the record and written
     briefing without the need for hearings, and as such, plaintiff would not have to travel extensively,
28   if at all, to litigate this case.
                                                          2
